250 Ga. 24 (1982)
295 S.E.2d 530
FORBUS AND NICHOLSON
v.
THE STATE.
38840.
Supreme Court of Georgia.
Decided October 6, 1982.
J. Stephen Schuster, for appellants.
Thomas J. Charron, District Attorney, James T. Martin, Assistant District Attorney, for appellee.
WELTNER, Justice.
We granted a writ of certiorari to the Court of Appeals to consider whether a letter drafted by counsel for the appellants and delivered to the District Attorney reasonably might be construed as a demand for trial, so as to invoke the provisions of Code Ann. § 27-1901 under the standard of State v. Adamczyk, 162 Ga. App. 288 (290 SE2d 149) (1982). After consideration, we approve the holding in Adamczyk and find it applicable to this case. See Forbus v. State, 162 Ga. App. 307 (290 SE2d 559) (1982). It should be noted that Adamczyk is consistent with our recent holdings in McCarty v. State, 249 Ga. 618 (292 SE2d 700) (1982), State v. Madigan, 249 Ga. 571 (2) (292 SE2d 406) (1982), and State v. Meminger, 249 Ga. 561 (1) (292 SE2d 681) (1982).
Judgment affirmed. All the Justices concur, except Smith, J., who dissents.